  Case 15-80044      Doc 65       Filed 11/16/18 Entered 11/16/18 10:41:00           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: LEONARD DOWTHARD                      §       Case No. 15-80044
       VICKIE D. DOWTHARD                    §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 01/09/2015.

       2) The plan was confirmed on 10/09/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 09/21/2018.

       6) Number of months from filing or conversion to last payment: 44.

       7) Number of months case was pending: 46.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $17,000.00.

       10) Amount of unsecured claims discharged without full payment: $27,387.82.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-80044      Doc 65       Filed 11/16/18 Entered 11/16/18 10:41:00         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)          $ 11,160.00
      Less amount refunded to debtor(s)                        $ 21.10
NET RECEIPTS                                                                      $ 11,138.90



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 2,500.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 852.54
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 3,352.54

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal    Interest
Name                           Class        Scheduled   Asserted       Allowed         Paid        Paid
BALSLEY & DAHLBERG LLP         Lgl           2,500.00   2,500.00       2,500.00    2,500.00        0.00
SELECT PORTFOLIO SERVICING INC Sec           6,301.00   7,786.36       7,786.36    7,786.36        0.00
IL DEPT OF PUBLIC AID          Pri           4,047.00        NA             NA         0.00        0.00
ATLAS ACQUISITIONS LLC         Uns           1,495.90     415.72         415.72        0.00        0.00
ADVANCE AMERICA                Uns             499.77        NA             NA         0.00        0.00
ASSOCIATED BANK                Uns             650.00        NA             NA         0.00        0.00
CHECK INTO CASH                Uns             396.67        NA             NA         0.00        0.00
COMMONWEALTH EDISON CO         Uns           2,162.63   3,471.25       3,471.25        0.00        0.00
FMCI MASS MARKET               Uns             379.09        NA             NA         0.00        0.00
GREAT AMERICAN FINANCE CO      Uns           1,535.87     425.48         425.48        0.00        0.00
MIDLAND CREDIT MANAGEMENT Uns                  543.09        NA             NA         0.00        0.00
NCO FINANCIAL SYSTEMS          Uns             307.92        NA             NA         0.00        0.00
NICOR GAS                      Uns           2,148.14   1,155.73       1,155.73        0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Uns              439.66     425.73         425.73        0.00        0.00
SAGE TELECOM                   Uns              69.93        NA             NA         0.00        0.00
SALUTE CARD SERVICES           Uns             543.00        NA             NA         0.00        0.00
SFC OF ILLINOIS LP             Uns           1,127.65        NA             NA         0.00        0.00
AMERICAN INFOSOURCE LP AS      Uns             237.35      94.07          94.07        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-80044      Doc 65       Filed 11/16/18 Entered 11/16/18 10:41:00    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
VERIZON WIRELESS                    Uns      1,111.24        NA         NA        0.00       0.00
DEPARTMENT OF EDUCATION/            Uns          0.00   4,232.82   4,232.82       0.00       0.00
ATLAS ACQUISITIONS LLC              Uns          0.00     115.27     115.27       0.00       0.00
CERASTES, LLC                       Uns          0.00     400.00     400.00       0.00       0.00
AT&T MOBILITY II LLC % AT&T         Uns          0.00     645.16     645.16       0.00       0.00
DIRECTV, LLC BY                     Uns          0.00     731.99     731.99       0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns          0.00     137.37     137.37       0.00       0.00
U.S. DEPARTMENT OF EDUCATION        Uns          0.00   9,508.87   9,508.87       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-80044      Doc 65       Filed 11/16/18 Entered 11/16/18 10:41:00     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                        $ 7,786.36       $ 7,786.36                $ 0.00
      Debt Secured by Vehicle                        $ 0.00           $ 0.00               $ 0.00
      All Other Secured                              $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                  $ 7,786.36       $ 7,786.36                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 21,759.46           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 3,352.54
       Disbursements to Creditors               $ 7,786.36

TOTAL DISBURSEMENTS:                                            $ 11,138.90




UST Form 101-13-FR-S (9/1/2009)
  Case 15-80044        Doc 65      Filed 11/16/18 Entered 11/16/18 10:41:00               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
